TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00528-CV


Sun Communications, Inc., Appellant

v.

Financial Services Plus, Inc., Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 180142-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



	Appellant Sun Communications, Inc. filed a notice of accelerated appeal in this cause
and a petition for writ of mandamus and motion for emergency relief in a separate cause (cause
number 03-02-00527-CV, styled In re Sun Communications, Inc.).  In a separate opinion, we
conditionally granted mandamus and stayed the trial of the cause, which was set to begin Monday,
September 9, 2002.  By so doing we have granted the relief Sun sought by accelerated appeal,
therefore, we dismiss the appeal as moot.



  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed as Moot
Filed:   September 12, 2002
Do Not Publish